Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/688,595 filed on 03/07/2022.  The claims 21-51 are examined below and are pending in this application.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 07,2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 21-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1) recites, “   …  …  at least one map, and one or more tickets; … display on … the at least one map including a representation of one or more assets on the at least one map based at least in part on an actual physical location of the one or more assets; and wherein the system is configured to display the one or more tickets and the representation of the one or more assets on the at least one map.. .....”.  Claims 1-22 in view of the claim limitations, are directed to the abstract idea of  “… at least one map, and one or more tickets; … display on … the at least one map including a representation of one or more assets on the at least one map based at least in part on an actual physical location of the one or more assets; and wherein the system is configured to display the one or more tickets and the representation of the one or more assets on the at least one map...”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite of  at least one map, and one or more tickets; … display on … the at least one map including a representation of one or more assets on the at least one map based at least in part on an actual physical location of the one or more assets; and wherein the system is configured to display the one or more tickets and the representation of the one or more assets on the at least one map ...”,  are directed to, assigning tasks, and thus, the claims are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations advertising, marketing or sales activities or behaviors business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Accordingly, the claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ … A system for generating a graphical user interface comprising”, “wherein the system is configured to”, “the graphical user interface”, …” in claim 21; “… the system …”,  in claim 22-23; “the system”, “gas distribution assets, gas transmission assets, and/or electrical distribution assets”, in claim 24; “the system” in claim 25,26; “the system”, “gas distribution assets, gas transmission assets, and/or electrical distribution asset” in claims 27; “the system”, “the graphical user interface” in claim 28; “the system” in claim 29; “the system”, “ the graphical user interface” in claim 30; “the system”, in claim 31,32,33; “the system”, “the graphical user interface”, 34, 35, 36,37; “the system”, in claim 38; “the system”, “graphical user interface”, in claim 39;  “the system”, in claim 40, 41, 42; “the system”, “the graphical user interface”, in claim 43, 44, 45, 46; “the system”, “gas distribution assets, gas transmission assets, and/or electrical distribution assets”, in claim 47; “the system”, “the graphical user interface”, in claim 48, 49, 50,51; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer tool to perform an abstract idea  - See MPEP 2106.05 (f).  

Furthermore, with respect to the “…generating …”, “… display …”, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., the system, the graphical user interface) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 


When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 22 - 51 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea of independent claim 21 respectfully. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement computer components that are performing computer functions (i.e. apply it).  Additionally, these recitations as an ordered combination simply append the abstract idea of the computer structure as a tool to perform an abstract idea as evinced by the Applicant’s specification [0071] –[0078] teaches . Some embodiments include improved methods for better tracking work start and stop time. Some embodiments include location-based geo-fencing. Some embodiments include auto-notifications to one or more "DIRT" teams for select field situations (e.g., when the locator closes ticket as "Excavated before marked"). Some embodiments include enhanced auto-processing of tickets where locators don't need to work (e.g. when excavators cancel tickets). [0070] Some embodiments include bulk actioning of tickets in mobile applications, enabled in a web interface in some embodiments, that is configured to allow a single response to multiple tickets. Some embodiments include refined reports that focus on data that is most meaningful to the business. Some embodiments include the ability to generate "break-in" tickets and work items (e.g., to track activity for internal, non-811 ticket locating work). Some embodiments include ACTIVE 51503690v1 12  Attorney Docket No. 089676-016502/USbread-crumbing of locator geo-location (to understand real time and past location for safety, performance, and work planning). Some embodiments include identification of marked delineation in-application (to clarify real work vs. 811 polygon and serve as input for unitization). In some embodiments, the system includes accessible in Maps+ (e.g., building on already- completed integration of GSRs into Maps+). Some further embodiments include tracking of specific hook-up points to support unitization and provide useful information for future locates at same site. Some embodiments include routing support for optimized driving route based on work. Apple iPhone® is a registered trademark of Apple Inc. [0071] FIG. 47 illustrates a computer system enabling systems and methods in accordance with some embodiments. In some embodiments, the computer system 210 is configured to include and/or operate and/or process computer-executable code of one or more of the above-mentioned program logic, software modules, and/or systems. Further, in some embodiments, the computer system 210 is configured to operate and/or display information within one or more graphical user interfaces. In some embodiments, the computer system 210 comprises a cloud server and/or is configured to be coupled to one or more cloud-based server systems. [0072] In some embodiments, the system 210 comprises at least one computing device including at least one processor 232. In some embodiments, the at least one processor 232 can include a processor residing in, or coupled to, one or more server platforms. In some embodiments, the system 210 can include a network interface 235a and an application interface 235b coupled to the least one processor 232 capable of processing at least one operating system 234. Further, in some embodiments, the interfaces 235a, 235b coupled to at least one processor 232 can be configured to process one or more of the software modules 238 (e.g., such as enterprise applications). In some embodiments, the software modules 238 can include server-based software, and operate to host at least one user account and/or at least one client account, and operate to transfer data between one or more of these accounts using the at least one processor 232. [0073] With the above embodiments in mind, it should be understood that the invention can employ various computer-implemented operations involving data stored in computer systems. Moreover, in some embodiments, the above-described databases and models described throughout can store analytical models and other data on computer-readable storage media within the system 210 and on computer-readable storage media coupled to the system 210. In addition, in some embodiments, the above-described applications of the system is configured to be stored onACTIVE 51503690v1 13 Attorney Docket No. 089676-016502/UScomputer-readable storage media within the system 210 and/or on computer-readable storage media coupled to the system 210. In some embodiments, these operations are those requiring physical manipulation of physical quantities. Usually, though not necessarily, in some embodiments, these quantities take the form of electrical, electromagnetic, or magnetic signals, optical or magneto-optical form capable of being stored, transferred, combined, compared and otherwise manipulated. In some embodiments, the system 210 comprises at least one computer readable medium 236 coupled to at least one data source 237a, and/or at least one data storage device 237b, and/or at least one input/output device 237c. [0074] In some embodiments, the invention is embodied as computer readable code on a computer readable medium 236. In some embodiments, the computer readable medium 236 is any data storage device that can store data, which can thereafter be read by a computer system (such as the system 210). In some embodiments, the computer readable medium 236 is any physical or material medium that can be used to tangibly store the desired information or data or instructions and which can be accessed by a computer or processor 232. [0075] In some embodiments, the computer readable medium 236 includes hard drives, network attached storage (NAS), read-only memory, random-access memory, FLASH based memory, CD-ROMs, CD-Rs, CD-RWs, DVDs, magnetic tapes, other optical and non-optical data storage devices. In some embodiments, various other forms of computer-readable media 236 transmit or carry instructions to a computer 240 and/or at least one user 231, including a router, private or public network, or other transmission device or channel, both wired and wireless. In some embodiments, the software modules 238 is configured to send and receive data from a database (e.g., from a computer readable medium 236 including data sources 237a and data storage 237b that comprises a database), and data is received by the software modules 238 from at least one other source. In some embodiments, at least one of the software modules 238 is configured within the system to output data to at least one user 231 via at least one graphical user interface rendered on at least one digital display.  [0076] In some embodiments, the computer readable medium 236 is distributed over a conventional computer network via the network interface 235a where the system embodied by the computer readable code can be stored and executed in a distributed fashion. For example, in some embodiments, one or more components of the system 210 is configured to send and/or receive data through a local area network ("LAN") 239a and/or an internet coupled network 239b (e.g., such ACTIVE 51503690v1 14  Attorney Docket No. 089676-016502/USas a wireless internet). In some further embodiments, the networks 239a, 239b are configured to include wide area networks ("WAN"), direct connections (e.g., through a universal serial bus port), and/or other forms of computer-readable media 236, and/or any combination thereof. [0077] In some embodiments, components of the networks 239a, 239b include any number of user devices such as personal computers including for example desktop computers, and/or laptop computers, and/or any fixed, generally non-mobile internet appliances coupled through the LAN 239a. For example, some embodiments include personal computers 240a coupled through the LAN 239a that can be configured for any type of user including an administrator. Some embodiments include personal computers coupled through network 239b. In some further embodiments, one or more components of the system 210 are coupled to send or receive data through an internet network (e.g., such as network 239b). [0078] For example, some embodiments include at least one user 231 coupled wirelessly and accessing one or more software modules of the system including at least one enterprise application 238 via an input and output ("IO") device 237c. In some other embodiments, the system 210 can enable at least one user 231 to be coupled to access enterprise applications 238 via an I/O device 237c through LAN 239a. In some embodiments, the user 231 can comprise a user 231a coupled to the system 210 using a desktop computer, laptop computers, and/or any fixed, generally non- mobile internet appliances coupled through the internet 239b. In some further embodiments, the user 231 comprises a mobile user 231b coupled to the system 210. In some embodiments, the user 231b can use any mobile computing device 231 c to wireless coupled to the system 210, including, but not limited to, personal digital assistants, and/or cellular phones, mobile phones, or smart phones, and/or pagers, and/or digital tablets, and/or fixed or mobile internet appliances... . - See MPEP 2106.05(f) 


Furthermore, with respect to the “…generating …”, “… display …”, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., the system, the graphical user interface) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

 	The claims 21-51 when examined under 35 U.S.C. 101 in light of the 2019 PEG Guidance are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-28, 30-34, 37, 39, 41, 47-49, 51  is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McNulty (US 9,494,623 B2).

Regarding Claim 1-20 (Cancelled)

Regarding Claim 21,  (New) 

A system for generating a graphical user interface comprising: at least one map, and one or more tickets; 

McNulty [column 11 lines 25-23] discloses a data log stored in server 20  which may access status data 76B when generating a graphical user interface that presents a log of status data, thereby allowing a user to review historical trends in status data based on status data for a particular device or geographic location or area.

McNulty [column 15 lines 8-25], [Figure 5B] and [claim 2] disclose … the user may interact with graphical user interface to zoom in on a particular area of the map, thereby selecting a map area. The data terminal may send to server 20 information data corresponding to the selected area, and server 20 may responsively update the map display to show the indicia of the alarm state of the electric field detectors in the selected area. … , server 20 may filter the map display to remove the presented indicia of the status data for each electric field detector not included in the subset of electric field detectors. 

wherein the system is configured to display on the graphical user interface the at least one map including a representation of one or more assets on the at least one map based at least in part on an actual physical location of the one or more assets; 


McNulty [column 14 lines 19-29] and 

McNulty [column 11 lines 40 -45] ,[Figure 4] discloses map data 76C may include data for displaying each of a plurality of maps for each of one or more geographic areas. Server 20 may access map data 76C when generating the graphical user interface. 


and wherein the system is configured to display the one or more tickets and the representation of the one or more assets on the at least one map.  

McNulty [column 14 lines 35-40] discloses data terminal may transmit to sever 20 data indicative of the user selecting indicium of status data 91, and server 20 may responsively send to the data terminal data for presenting the display shown in FIG. 5C. In this example, the map display includes a presentation of message window 90, which provides additional indicia of the status data for the first electric field detector. 



Regarding Claim 22,  (New) 

The system of claim 22, wherein the system is configured to filter the at least one map by division.  

McNulty [column 15 lines 59-65] discloses the indicia of status data presented on the list display can be sorted according to in a number of ways. In one example, blocks of status data corresponding to alarming electric field detectors may be higher on the list than blocks corresponding to electric field detectors that are not alarming. 

McNulty [column 16 lines 35-40] At block 108, the computing system causes a display component of a device to display a graphical user interface that presents indicia of the status data for each of the identified one or more electric field detectors.

McNulty [claim 2] …, wherein the graphical user interface further presents a representation of a map, and wherein each presented indicia comprises an icon that (i) is displayed at a position on the map representative of the location of a corresponding electric field detector and (ii) has a color indicative of the alarm state of the corresponding electric field detector.



Regarding Claim 23,  (New) 

The system of claim 22, wherein the filtering the at least one map by division enables a user to selectively display a portion of the representation of one or more assets on the at least one map as an active division.  

McNulty [claim 2]…, wherein the graphical user interface further presents a representation of a map, and wherein each presented indicia comprises an icon that (i) is displayed at a position on the map representative of the location of a corresponding electric field detector and (ii) has a color indicative of the alarm state of the corresponding electric field detector.

McNulty [column 15 lines 8-25], [Figure 5B] discloses … the user may interact with graphical user interface to zoom in on a particular area of the map, thereby selecting a map area. The data terminal may send to server 20 information data corresponding to the selected area, and server 20 may responsively update the map display to show the indicia of the alarm state of the electric field detectors in the selected area. … , server 20 may filter the map display to remove the presented indicia of the status data for each electric field detector not included in the subset of electric field detectors. 



Regarding Claim 24, (New) 

The system of claim 21, wherein the one or more assets include gas distribution assets, gas transmission assets, and/or electrical distribution assets.  

McNulty [column 6 lines 25-31] discloses electric field detector 12 may be configured to detect 16w-frequency fields of the type which surround high-voltage conductors, such as power transmission and distribution lines and equipment.  … McNulty discloses electrical electric field detector… such as power transmission and distribution lines, and thus, McNulty discloses electrical distribution assets. 

A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups)- See MPEP 706.03



Regarding Claim 25,  (New) 

The system of claim 21, wherein the one or more tickets are one or more pending tickets.  

McNulty [column 2 lines 30-50]  [Figure 6 ] discloses the at least one processor being configured to cause the apparatus to: receive from a device data corresponding to a user identifier; identify from a plurality of electric field detectors one or more electric field detectors associated with the user identifier; identify status data for each of the identified one or more electric field detectors, wherein the status data for each electric field detector in the plurality of electric field detectors comprises data indicative of at least (i) a location of the electric field detector and (ii) an alarm state of the electric field detector; and cause a display component of the device to display a graphical user interface that presents indicia of the status data for each of the identified one or more electric field detectors. 



Regarding Claim 26,  (New) 
The system of claim 21, wherein the one or more tickets are one or more issued tickets.  

McNulty [column 2 lines 30-50]  [Figure 6 ] discloses the status of the electric field detectors.



Regarding Claim 27,  (New) 

The system of claim 23, wherein the one or more assets include gas distribution assets, gas transmission assets, and/or electrical distribution assets.  

[Similar to claim 21 McNulty [column 6 lines 25-29] ]


Regarding Claim 28, (New) 

The system of claim 21, wherein the system is configured to display ticket statistics on the graphical user interface.  

McNulty [column 2 lines 30-50]  [Figure 6 ] discloses the status of the electric field detectors. And 



Regarding Claim 30,  (New) 

The system of claim 28, wherein the system is configured to enable the user to click or access the ticket statistics on the graphical user interface.  

McNulty [column 12 lines 29-40]  disclose while the page is displayed, the data terminal may then receive user input such as the user clicking on or otherwise selecting a specific portion of the page, and the data terminal may responsively transmit to server 20 data corresponding to that user input. In response to receiving such data, or at any other time while the page is being displayed, server 20 may then transmit to the data terminal some updated content for the page, and the data terminal may responsively present that updated content in the currently presented page, so as to dynamically (e.g., asynchronously) update the presented content.

	
McNulty [column 2 lines 30-50]  [Figure 6 ] discloses the status of the electric field detectors.


Regarding Claim 31,  (New) 

The system of claim 21, wherein the system is configured to enable the user to click or access a portion of the at least one map to provide an expanded ticket.  

McNulty [column 12 lines 44-66] discloses for example, server 20 may transmit to the data terminal a page that presents indicia of the status data for each of a plurality of electric field detectors, and the data terminal may responsively present that page on its display … the data terminal is presenting a given page, such as a display of indicia of status data positioned on a map, the data terminal may be arranged to transmit a signal to server 20  …

McNulty [column 14 lines 10-25] discloses the user server 20 may responsively update the map display to show the indicia of the alarm state of the electric field detectors in the selected area. The user may similarly interact with the graphical user interface to zoom out on the map, thereby causing the display to present indicia of the status data for additional electric field detectors.


Regarding Claim 32,  (New) 

The system of claim 21, wherein the system is configured to enable the user to click or access a portion of the at least one map to provide a ticket list.  

McNulty [column 14 lines 10-25] discloses the user server 20 may responsively update the map display to show the indicia of the alarm state of the electric field detectors in the selected area. The user may similarly interact with the graphical user interface to zoom out on the map, thereby causing the display to present indicia of the status data for additional electric field detectors.


Regarding Claim 33,  (New) 

The system of claim 27, wherein the system is configured to enable the user to click or access a portion of the at least one map to provide an expanded ticket or ticket list.  

McNulty [column 14 lines 10-29] discloses the user server 20 may responsively update the map display to show the indicia of the alarm state of the electric field detectors in the selected area. The user may similarly interact with the graphical user interface to zoom out on the map, thereby causing the display to present indicia of the status data for additional electric field detectors. …. the user may interact with the graphical user interface to monitor a subset of electric field detectors. Upon receiving data corresponding to such input, server 20 may filter the map display to remove the presented indicia of the status data for each electric field detector not included in the subset of electric field detectors.

McNulty [column 14 lines 29-51], [Figure 5B], [Figure 5C] discloses FIG. 5B shows three indicia of the status data, with indicium of status data 91 corresponding to a first electric field detector, indicium of status data 92 corresponding to a second electric field detector, and indicium of status data 93 corresponding to a third electric field detector. … the user may interact with the graphical user interface to select a presented indicium. By way of example, the data terminal may transmit to sever 20 data indicative of the user selecting indicium of status data 91, and server 20 may responsively send to the data terminal data for presenting the display shown in FIG. 5C. In this example, the map display includes a presentation of message window 90, which provides additional indicia of the status data for the first electric field detector. Such additional indicia can include a name of the worker wearing the first electric field detector, a serial number of the first electric field detector, timestamp information corresponding to the status data (e.g., a time at which the position was determined or a time at which the status data was generated), location information (e.g., a street address), and/or a phone number or other means to contact the user. In other examples, the additional indicia may include more, fewer, and/or different data.



Regarding Claim 34,  (New) 

The system of claim 21, wherein the system is configured to display a ticket list and a map search on the graphical user interface.  
	
See above claim 33: McNulty [column 14 lines 29-51], [Figure 5B], [Figure 5C]



Regarding Claim 37,  (New) 

The system of claim 21, wherein the system is configured to display one or more forms on the graphical user interface.  

See above claim 35: McNulty [column 15 lines 45-65], [FIGS. 5A-5E] 



Regarding Claim 39,  (New) 

The system of claim 21, wherein the system is configured to display a phase ticket on graphical user interface.  

McNulty discloses [column 16 lines 1 -20] , [FIG. 5E] the user may be able to identify status data associated with alarming electric field detectors, which may assist the user in thereby in directing repair teams to certain areas and/or in identifying and securing electrical equipment supplying detected high-voltage power sources. … indicia of the status data 98D display is indicative of an associated electric field detector having a low battery. To provide such indicia, server 20 may have received status data for that electric field detector data indicative of a charge level of the electric field detector's and have determined that the charge level was less than or equal to a threshold charge level. and McNulty [column 13 lines 50-64],[Table 1] discloses alarm states of an associated elect field detector. 



Regarding Claim 41,  (New) 
The system of claim 39, wherein the phase ticket is configured to enable a user to select one or more work procedures for the one or more tickets.  

McNulty discloses [column 15 lines 50-59] ,[FIG. 5E],[claim 5] the presented indicia of the status data 98A, 98B, 98C, 98D, and 98E are displayed as five blocks of status data including a timestamp.



Regarding Claim 47,  (New) 

The system of claim 21, wherein the system is configured to filter the at least one map by division; wherein filtering by division enables a user to selectively display a portion of the one or more assets; 

Same as above claim 33: McNulty [column 14 lines 10-29] 

and wherein the one or more assets include gas distribution assets, gas transmission assets, and/or electrical distribution assets.
  
Same as above claim 21: McNulty [column 6 lines 25-31]



Regarding Claim 48,  (New) 

The system of claim 21, wherein the one or more tickets include one or more pending tickets; wherein the one or more tickets include one or more issued tickets; and wherein the system is configured to display ticket statistics on the graphical user interface.  

McNulty [Figure 5E] and [Figure 5B], [Figure 5C] discloses a list of tickets on a GUI.
 	And see above 
McNulty [column 12 lines 29-40]  and McNulty [column 2 lines 30-50]  [Figure 6]



Regarding Claim 49, (New) 

The system of claim 21, wherein the system is configured to display a ticket list and at least one map on the graphical user interface; 

McNulty [Figure 5E] and [Figure 5B], [Figure 5C] discloses a list of tickets on a GUI.

and 5Application No. 17/688,595Attorney Docket No. 089676-016502/US wherein the system is configured to enable the user to click or access a portion of the map to provide an expanded ticket or ticket list on the graphical user interface.  

Similar to claim 33, McNulty [column 14 lines 10-29] , [column 14 lines 29-51], [Figure 5B], [Figure 5C] 



Regarding Claim 51,  (New) 

The system of claim 50, wherein the system is configured to enable the user to click or access a portion of the at least one map to provide an expanded ticket on graphical user interface.

Similar to claim 33, McNulty [column 14 lines 10-29] , [column 14 lines 29-51], [Figure 5B], [Figure 5C] 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable McNulty (US 9,494,623 B2) in view of Male (US 2015/0,381,405 A1).


Regarding Claim 29, (New) 

The system of claim 28, wherein the ticket statistics include total open tickets, overdue tickets, tickets due today, tickets due tomorrow, tickets due in two days, and/or tickets due in three days.  

McNulty [column 2 lines 30-50]  [Figure 6 ] discloses the status of the electric field detectors.

McNulty does not teach:
“… total open tickets, overdue tickets, tickets due today, tickets due tomorrow, tickets due in two days, and/or tickets due in three days …”

Male teaches:
“… total open tickets, overdue tickets, tickets due today, tickets due tomorrow, tickets due in two days, and/or tickets due in three days …”

Male [051], [Figure 5] discloses an example ticket view user interface 500 displays attributes of a ticket pending action by an assigned team …  the ticket includes a case identification number 502, a service identifier 504, a customer 506, an outage reason 508, a case closed date 510, a status 512 (e.g., new, disputed, validated, completed),; Male [054], [Figure 8] discloses IG. 8 illustrates an example view ticket action user interface 800 displaying action items associated with a single ticket for performance management. In one implementation, the view ticket action user interface 800 shows the action identification number 802, a case identification number 804 for the ticket, an action owner 806 responsible for managing the completion of the preventative measure, a due date 808 for completing the preventative measure, a status 810 of completing the preventative measure (e.g., open, closed, past due, etc.),l  Male Figs 11-19 an example of a dashboard with consolidated analytics summarizing outstanding actions.
McNulty discloses identifying status data for each of the identified one or more electric field detectors. Male teaches investigating and tracking outages. It would have been obvious to combine before the effective filing date discloses a list display present[ing] the indicia of the status data of the monitored electric field detectors, as taught by McNulty, a dashboard of consolidated analytic, as taught by Male,  to prompt an action by the response team, Male [abstract].


Regarding Claim 40,  (New) 
The system of claim 39, wherein the phase ticket is configured to enable a user to select a new start time for the one or more tickets.  

McNulty discloses [column 15 lines 50-59], [FIG. 5E],[claim 5] the presented indicia of the status data 98A, 98B, 98C, 98D, and 98E are displayed as five blocks of status data including a timestamp.


Male [051] discloses an accept button 530 opens a validate ticket user interface 600 for validating the ticket.; Male [031] discloses consolidated analytics may include a summary of the progress  112 in completing tickets and preventative measures tied to the tickets., Male [031], [040] , [043], [061] and Male [050] discloses editing tickets  including a priority 424 and a due date 922 for completing the action item., Male [050], [054], [Figure 8], [Figure 9], [Figure 10].

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Male teaches investigating and tracking outages. It would have been obvious to combine before the effective filing date discloses a list display present[ing] the indicia of the status data of the monitored electric field detectors, as taught by McNulty, a dashboard of consolidated analytic, as taught by Male,  to prompt an action by the response team, Male [abstract].



Claim(s) 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable McNulty (US 9,494,623 B2) in view of Peleg (US 7,920,983 B1).


Regarding Claim 35, (New) 

The system of claim 22, wherein the system is configured to display tickets of a selected division … the graphical user interface.  

McNulty discloses [column 15 lines 45-52] FIGS. 5A-5D are “Map” and “List” buttons to allow the user to switch between the map component and the list component of the graphical user interface. … and server 20 may responsively cause the graphical user interface to present a list display shown in FIG. 5E.
McNulty discloses [column 15 lines 59-65] the indicia of status data presented on the list display can be sorted according to in a number of ways. In one example, blocks of status data corresponding to alarming electric field detectors may be higher on the list than blocks corresponding to electric field detectors that are not alarming.  … the user may be able to identify status data associated with alarming electric field detectors, which may assist the user in thereby in directing repair teams to certain areas and/or in identifying and securing electrical equipment supplying detected high-voltage power sources.  In the example illustrated in FIG. 5E, … indicia, server 20 may have received status data for that electric field detector data indicative of a charge level of the electric field detector's. 

(McNulty teaches tabs of map and list)

	Although highly suggested, McNulty does not explicitly teach:
“… division on one side of …”
“… display tickets of a selected division on one side of  the graphical user interface …”

Peleg [column 22 lines 4-25], [Figure 12] … discloses an …  UI screenshot 1201 which includes sections for update status 1202, events list panel 1203, graph 1204, event information 1205, .., [ … s. Events list panel 1203 provides the user with a listing of previously detected events, the dates, times, locations, and status of the events. Further to the embodiment, the events list panel 1203 further allows the person viewing the user interface 1201 to select an event in the events list panel 1203…. [column 22 lines 4-25], [Figure 12]

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Peleg teaches monitoring a water utility network. It would have been obvious to combine before the effective filing date discloses a list display present[ing] the indicia of the status data of the monitored electric field detectors, as taught by McNulty, with events are reported to users via a user interface, as taught by Peleg,  to better analyze data retrieved from a water utility network and facilitate improved management of these resources, Peleg [column 2 lines 52 -58].


Regarding Claim 36,  (New) 

The system of claim 35, wherein the system is configured to display a map of at least a portion of the selected division … the graphical user interface.  

See above claim 35: McNulty [column 15 lines 45-52], [FIGS. 5A-5E]

	Although highly suggested, McNulty does not explicitly teach:
“… on the opposite side …”
“… selected division on the opposite side the graphical user interface …”

Peleg [column 22 lines 4-25], [Figure 12] … discloses an …  UI screenshot 1201 which includes sections for update status 1202, events list panel 1203, graph 1204, event information 1205, .., [ … s. Events list panel 1203 provides the user with a listing of previously detected events, the dates, times, locations, and status of the events. Further to the embodiment, the events list panel 1203 further allows the person viewing the user interface 1201 to select an event in the events list panel 1203…. [column 22 lines 4-25], [Figure 12]

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Peleg teaches monitoring a water utility network. It would have been obvious to combine before the effective filing date discloses a list display present[ing] the indicia of the status data of the monitored electric field detectors, as taught by McNulty, with events are reported to users via a user interface, as taught by Peleg,  to better analyze data retrieved from a water utility network and facilitate improved management of these resources, Peleg [column 2 lines 52 -58].





Claim(s) 38, 42-43, 45-46, 50  is/are rejected under 35 U.S.C. 103 as being unpatentable McNulty (US 9,494,623 B2) in view of Dam (US 2013/0,102,333 A1).

Regarding Claim 38,  (New) 

The system of claim 37, wherein the one or more forms … 

McNulty discloses [column 15 lines 50-59] ,[FIG. 5E],[claim 5] the presented indicia of the status data 98A, 98B, 98C, 98D, and 98E are displayed as five blocks of status data including a timestamp.


McCulty does not explicitly teach:

“… include an ongoing work form. …” 
 
Dam explicitly discloses:
“… forms include an ongoing work form …”  

Dam [022] discloses the display 80 may be any type of display for showing dispatching information, such as any device that may depict the status of current work assignments, and scheduled work assignments.; Dam [024] discloses the dispatching server 26 receives work assignments, or work orders to be completed within the utility system 10.; Dam [025] discloses OMS 117 and the DMS 118 may include features for outage tracking, creating or updating work assignments, and/or assigning work assignments to the field crews 46, 62, and 64.; Dam [029] discloses the devices 48 may each have a single application that is used to receive work assignments, view work assignments, display updated directions, display items to complete, display forms for data entry, and provide status updates to the dispatching server 26. Further, the application may transition automatically between displaying different types of information based on the location of the device 48 and the status inputs provided by the field crews 46, 62, and 64.


McNulty discloses identifying status data for each of the identified one or more electric field detectors. Dam discloses systems and methods for dispatching utility repairs. It would have been obvious to combine before the effective filing date discloses a list display present[ing] the indicia of the status data of the monitored electric field detectors, as taught by McNulty, with receiving work assignments, or work orders ,  and status updates, as taught by Dam,  so  the dispatching server 26 may assign or reassign work assignments and reroute the organization of a field crew's work assignments to be performed at any time of day, Dam [028].



Regarding Claim 42,  (New) 

The system of claim 21, wherein the system is configured to enable … response to multiple tickets.  

See above McNulty discloses [column 15 lines 50-59] ,[FIG. 5E],[claim 5] the

Although highly suggested, McNulty does not explicitly teach:
“… a single …”

Dam teaches:

“ … a single response to multiple tickets …”  


Dam [029] discloses … the dispatching system 60 may be used to coordinate distribution of work assignments among various field crews 46, 62, and 64 … the devices 48 may each have a single application that is used to receive work assignments, view work assignments, display updated directions, display items to complete, display forms for data entry, and provide status updates to the dispatching server 26. … the field crews 46, 62, and 64 may receive multiple work assignments as a group, while in other embodiments, the field crews 46, 62, and 64 may receive work assignments one at a time throughout the day, such as receiving a new work assignment after each work assignment is complete. …. The display 94 of the device 48 may include a summary of instructions for the work assignments 126., Dam [028] –[030], [032], [Figure 3]

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Dam discloses systems and methods for dispatching utility repairs. It would have been obvious to combine before the effective filing date received status data for the electric field detector is in the form of geographic coordinates … to determine a street address as taught by McNulty, with displaying directions to a location of a work assignment, as taught by Dam, for improved routing efficiency, Dam [035].

	
Regarding Claim 43,  (New) 

The system of claim 21, wherein the system is configured to enable a user  … to the address of the one or 4Application No. 17/688,595Attorney Docket No. 089676-016502/US more tickets on the graphical user interface.  

McNulty [column 14 lines 29-51], [Figure 5B], [Figure 5C] discloses an address on the GUI.

	Although highly suggested, McNulty does not explicitly disclose:
“… to navigate …”

Dam discloses:
“… enable a user to navigate to the address …”

Dam [004], [Figure 3] discloses a method to dispatch a repair for a utility system includes displaying directions to a location of a first work assignment on an electronic device. , Dam [004], [035], [Figure 3]

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Dam discloses systems and methods for dispatching utility repairs. It would have been obvious to combine before the effective filing date received status data for the electric field detector is in the form of geographic coordinates … to determine a street address as taught by McNulty, with displaying directions to a location of a work assignment, as taught by Dam, for improved routing efficiency, Dam [031],[035].



Regarding Claim 45,  (New) 
The system of claim 41, wherein the system is configured to enable a user … to the address of the one or more tickets on the graphical user interface.  

McNulty [column 14 lines 29-51], [Figure 5B], [Figure 5C] discloses an address on the GUI.

	Although highly suggested, McNulty does not explicitly disclose:
“… to navigate …”

Dam discloses:
“… enable a user to navigate to the address …”

Dam [004], [Figure 3] discloses a method to dispatch a repair for a utility system includes displaying directions to a location of a first work assignment on an electronic device. , Dam [004], [031],[035], [Figure 3]

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Dam discloses systems and methods for dispatching utility repairs. It would have been obvious to combine before the effective filing date received status data for the electric field detector is in the form of geographic coordinates … to determine a street address as taught by McNulty, with displaying directions to a location of a work assignment, as taught by Dam, for improved routing efficiency, Dam [035].


Regarding Claim 46,  (New) 

The system of claim 21, wherein the system is configured to enable a user to click or access a portion of the at least one map to provide an expanded ticket or ticket list on the graphical user interface; 

See above claim 31: McNulty [column 12 lines 44-66], [column 14 lines 10-25].

and wherein the system is configured to enable a user … to the address of the one or more tickets on the graphical user interface.  

McNulty [column 14 lines 29-51], [Figure 5B], [Figure 5C] discloses an address on the GUI.

	Although highly suggested, McNulty does not explicitly disclose:
“… to navigate …”

Dam discloses:
“… enable a user to navigate to the address …”

Dam [004], [Figure 3] discloses a method to dispatch a repair for a utility system includes displaying directions to a location of a first work assignment on an electronic device. , Dam [004], [035], [Figure 3]

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Dam discloses systems and methods for dispatching utility repairs. It would have been obvious to combine before the effective filing date received status data for the electric field detector is in the form of geographic coordinates … to determine a street address as taught by McNulty, with displaying directions to a location of a work assignment, as taught by Dam, for improved routing efficiency, Dam [035],[031].


Regarding Claim 50, (New) 

The system of claim 21, wherein the system is configured to display a ticket list and a map search on the graphical user interface; 

See above claim 33: McNulty [column 14 lines 29-51], [Figure 5B], [Figure 5C], [Figure 5E]

and wherein the system is configured to enable a user … to the address of the one or more tickets on the graphical user interface; 

McNulty [column 14 lines 29-51], [Figure 5B], [Figure 5C] discloses an address on the GUI.


and wherein the system is configured to enable a user … on the one or more tickets on the graphical user interface.  

McNulty [column 2 lines 30-50]  [Figure 6 ] discloses the status of the electric field detectors.


	Although highly suggested, McNulty does not explicitly disclose:
“… to navigate … to start work”


Dam discloses:
“… enable a user to navigate to the address … to start work …”


Dam [004], [Figure 3] discloses a method to dispatch a repair for a utility system includes displaying directions to a location of a first work assignment on an electronic device. , Dam [004], [035],[031], [Figure 3]

Dam [017]-[018] discloses dispatching work assignments to a handheld electronic device 48 … of field crew., Dam [Figure 2], [017]-[018],   Dam [029] discloses the devices 48 may each have a single application that is used to receive work assignments, view work assignments, display updated directions, display items to complete, display forms for data entry, and provide status updates to the dispatching server 26. Dam [028] –[029]

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Dam discloses systems and methods for dispatching utility repairs. It would have been obvious to combine before the effective filing date received status data for the electric field detector is in the form of geographic coordinates … to determine a street address as taught by McNulty, with displaying directions to a location of a work assignment, as taught by Dam, for improved routing efficiency, Dam [035].


Claim(s) 44  is/are rejected under 35 U.S.C. 103 as being unpatentable McNulty (US 9,494,623 B2) in view of Rischar (US 2018/0,357,873 A1).
Regarding Claim 44,  (New) 

The system of claim 22, wherein the system is configured to enable … the one or more tickets on the graphical user interface.  

McNulty Figure 5E, see above

Although highly suggested, McNulty does not explicitly teach:
“ … a user to start work on …”

Rischar teaches:
“ … a user to start work on …”

Rischar [039] discloses … the human-machine interface (HMI) 114 may communicate with one or more of the industrial controllers 118 over a plant network 116 (or via a direct connection), and exchange data with the industrial controllers to facilitate visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens. ; Rischar [044] discloses one or more of the defined display screens 306 can also include interactive objects that allow an operator to enter a value to be written to a selected one of the controller tags, or to set/reset a bit within the controller 118 (e.g. issue a start or stop command to a device via the control program).

McNulty discloses identifying status data for each of the identified one or more electric field detectors. Rischar discloses a system identifying status data in a plant. It would have been obvious to combine before the effective filing date received status data for the electric field detector is in the form of geographic coordinates … to determine a street address as taught by McNulty, with issuing commands to the controlled systems, as taught by Rischar, to improve scalability and capacity, Rischar [047].

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rashid (US 2017/0,243,170 A1) discloses dashboards, business intelligence, start times and the case management user interface may comprise case statistics, such as the number of open cases, the number of closed cases.  Curtis (US 20160036898 A1) discloses tickets are used to track responses performed in response to alerts. In an exemplary embodiment, tickets are marked as one of “Unaddressed”, “Pending Approval”, “Work Scheduled”, “Repairs in Progress”, “Completed/Resolved”. Chang (CN 106532960 A) discloses a SCADA monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623